Title: To George Washington from Major General Stirling, 24 May 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
at General Morris’s [N.J.] May 24th 1779

I Was in hopes that my busyness before the Legislature of New Jersey would before this time have been in such a State as would have enabled [me] to return to Camp but I have had Sufficient experience to teach me that Whoever is to be attendant on their motions, need be possessed of a good Stock of patient phylosophy. however I have got my Bill ordered to be engrossed & hope to Morrow to get it passed in the Lower house. and that it will meet with no difficulty in the Council. I shall be obliged to return to Trentown this Evening, and Sincerely wish to be in Camp and hope that will be sometime this week. Some operations which have lately occured to me & which I think practicable, I have reduced to writeing and now submit them to your Excellency’s perusal.
Be pleased to present my best Respects to Mrs Washington, and am with great Affection & Esteem your Excellency’s Most Humble Servant
Stirling,
